                 Case 2:20-cr-00174-JCC Document 71 Filed 02/11/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                  CASE NO. CR20-0174-JCC
10                               Plaintiff,                     ORDER
11          v.

12   ERIC SHIBLEY,

13                               Defendant.
14

15
            The Court, being fully advised, having reviewed the pleadings in this matter including the
16
     Defendant’s Status Memorandum filed at Docket Number 66 and the Redacted Competency
17   Report filed at Docket Number 68, having heard from the parties at a status conference on
18   February 10, 2021, and having considered the General Orders of the United States District Court

19   for the Western District of Washington addressing measures to reduce the spread and health risks
     from COVID-19 (See W.D. Wash. General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-
20
     20, 18-20), those Orders and findings incorporated herein, hereby makes the following additional
21
     findings:
22
            1. As discussed in General Order 18-20, given the current state of COVID-19 pandemic,
23               the likely timeline for the distribution of the vaccine, and the resulting effect of this
24               public health situation on the ability for jurors, witnesses, parties, counsel, and Court
25               staff to be present in the courtroom, it is not possible to go forward with a jury trial
                 between now and April 6, 2021. See 18 U.S.C. § 3161(h)(7)(B)(i).
26


     ORDER
     CR20-0174-JCC
     PAGE - 1
               Case 2:20-cr-00174-JCC Document 71 Filed 02/11/21 Page 2 of 2




            2. Further, in light of the voluminous discovery in this case, which contains numerous
 1
                loan applications, bank records, and other financial information, as well as the
 2
                Redacted Competency Report, counsel for the defendant has requested additional
 3              time to prepare for trial. The failure to grant a continuance in this matter would deny
 4              counsel for the defendant the reasonable time necessary for effective preparation,
 5              taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 6
            3. Due to the complex nature of this case, the failure to grant a continuance of the trial
 7
                date in this case would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
 8
                § 3161(h)(7)(A), the ends of justice served by continuing the trial in this case
 9
                outweighs the best interest of the public and the defendant to a speedy trial.
10

11          IT IS ORDERED that a status conference be set in this case for April 6, 2021, to discuss
12   the trial date. The period of time from the date of this order up to and including the date of the
     status conference, shall be excludable time pursuant to 18 U.S.C. § 3161.
13
            SO ORDERED.
14

15          DATED this 11th day of February 2021.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR20-0174-JCC
     PAGE - 2
